J-S65012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                           Appellee

                      v.

    STEVIE BOYD

                           Appellant                 No. 2026 EDA 2016


                      Appeal from the Order June 13, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1102391-1996

BEFORE: OLSON, OTT and MUSMANNO, JJ.

JUDGMENT ORDER BY OLSON, J.:                     FILED DECEMBER 07, 2017

        Appellant, Stevie Boyd, appeals pro se from the June 13, 2016 order

denying his petition for a writ of habeas corpus. We vacate and remand for

further proceedings consistent with this judgment order.

        The factual background and procedural history of this case are as

follows. On October 2, 1996, Appellant shot his ex-wife, Stacey Buxton-Boyd

(“Buxton-Boyd”) as she stood outside her children’s elementary school. He

then shot Lealoa Coles (“Coles”), who was waiting with Buxton-Boyd. Both

Coles and Buxton-Boyd died as a result of their gunshot wounds.

        On May 1, 1998, the trial court sentenced Appellant to an aggregate

term of life imprisonment without the possibility of parole after Appellant pled

guilty to two counts of first-degree murder.1 Appellant did not file a direct


1   18 Pa.C.S.A. § 2502(a).
J-S65012-17

appeal. Thereafter, Appellant filed multiple PCRA petitions. Those petitions

were dismissed as untimely.

      On March 25, 2014, Appellant filed a pro se document titled a petition

for a writ of habeas corpus. The trial court treated the filing as a PCRA petition.

On June 13, 2016, the trial court denied the petition.        This timely appeal

followed.2

      Appellant presents two issues for our review:

      1. Whether the [trial court] erred by dismissing Appellant’s [filing
         titled a petition for a writ of habeas corpus] as untimely?

      2. Whether the [trial court] improperly used its discretion to
         modify a Pennsylvania statute?

Appellant’s Brief at 1 (certain capitalization omitted).

      In his first issue, Appellant argues that the trial court erred in treating

his petition for a writ of habeas corpus as a PCRA petition and dismissing that

petition as untimely. He argues that the trial court should have treated the

filing as a petition for a writ of habeas corpus. Whether a filing is properly

construed as a PCRA petition or a petition for a writ of habeas corpus is a

purely legal question. Therefore, our standard of review is de novo and our

scope of review is plenary.




2 The trial court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). Nonetheless, the trial court
issued a Rule 1925(a) opinion on October 26, 2016.


                                       -2-
J-S65012-17

        Appellant   argues   that   his   confinement   is   illegal   because   the

Pennsylvania Department of Corrections (“DOC”) is unable to produce a

written sentencing order. Such a claim properly sounds in habeas corpus as

it is not cognizable under the PCRA. Joseph v. Glunt, 96 A.3d 365, 368 (Pa.

Super. 2014) (citation omitted). Therefore, the trial court erred in treating

Appellant’s petition for habeas corpus as a PCRA petition.3

        In his second issue, Appellant argues that the trial court erred in denying

his habeas corpus petition. We conclude that the trial court erred by denying

the petition based on the record before it. As this Court stated in Joseph,

ordinarily the “record of [a] judgment of sentence maintained by the [trial]

court [is sufficient to prove the authority for a petitioner’s confinement.]”

Joseph, 96 A.3d at 372. In this case, however, the Philadelphia Court of

Common Pleas’ Office of Judicial Records was unable to locate any portion of

the record in this case prior to Appellant’s habeas corpus petition. In other

words, the trial court lost the first 18 years of the record. This includes the

notes of testimony from the sentencing hearing, the written sentencing order,

and the notes of testimony from the guilty plea hearing. Thus, the trial court

had no record to support its decision that the DOC possesses authority to

confine Appellant. Therefore, we vacate the trial court’s order and remand this

case to the trial court for proper reconstruction of the record.                 See

Commonwealth v. Johnson, 139 A.3d 1257, 1270-1271 (Pa. 2016)


3   The trial court appeared to recognize this error in its Rule 1925(a) opinion.


                                          -3-
J-S65012-17

(discussing how our Supreme Court vacated a PCRA court’s order under

similar circumstances and gave directions to the PCRA court on how to

properly reconstruct the record).

        Application to Strike granted.    Order vacated.   Case remanded.

Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2017




                                    -4-